SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1150
KA 12-00855
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                      V                             MEMORANDUM AND ORDER

ROBIN HARVEY, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR APPELLANT.

REBECCA L. WITTMAN, UTICA, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (Barry
M. Donalty, A.J.), dated September 14, 2011. The order granted that
part of the motion of defendant to suppress certain physical evidence.


     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Weathers (___ AD3d ___ [Nov. 16,
2012]).




Entered:    November 16, 2012                     Frances E. Cafarell
                                                  Clerk of the Court